DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/07/2022 has been entered. Claims 1, 3-18, and 20-25  remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/11/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 04/20/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the lung". There is insufficient antecedent basis for this limitation in the claim. The limitation should be rewritten as “a lung”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804).
	Regarding claim 1, Soper teaches a method (500) for estimating a pose of a fluoroscopic imaging device ([0084]), the method comprising:
performing a sweep with the fluoroscopic imaging device to capture a plurality of fluoroscopic images of a catheter ([0071], [0074], [0079] wherein fiducial marker 400 may be found or positioned internally within the body of the patient P, the fiducial marker 400 may comprise the catheter 360, and the C-arm 380 pivoting to take images from different perspectives/angles comprises performing a sweep);
identifying a plurality of radiopaque tracking sensors along a length of a catheter in the plurality of fluoroscopic images of the catheter, yielding an identified plurality of radiopaque tracking sensors ([0070] wherein shape sensor 364 extends along the catheter 360, [0078-0079], wherein the fiducial marker 400 may comprise the shape sensor 364, and the catheter 360 and shape sensor 364 are radiopaque, [0091], wherein when the shape sensor is used as a fiducial marker, it may be included in a plurality of fiducial markers, comprising a plurality of radiopaque tracking sensors, [0080], wherein the fiducial markers 400 are identified in different imaging viewpoints);
tracking the identified plurality of radiopaque tracking sensors, yielding a tracked plurality of radiopaque tracking sensors (Fig. 13, [0087], wherein an optical tracking system 382 includes a sensor 480 which may track the position of optical markers disposed on the catheter 360, wherein the fiducial marker 400 comprises an optical marker as well as a radiopaque marker);
determining three-dimensional (3D) coordinates of the catheter based on the tracked plurality of radiopaque tracking sensors ([0030], wherein “position” refers to location of an object or portion of an object in 3D space, [0091], wherein obtaining two-dimensional imaging data about fiducial marker 400 and shape sensor 364 allows the system to localize the fiducial marker 400 within the surgical environment, and the shape sensor may be used as a plurality of fiducial markers. Furthermore, the shape information combined with location of reference point 366 as tracked by optical tracking sensor 480 provides the position and orientation of the catheter 360 and other points along the catheter);
estimating the pose of the fluoroscopic imaging device based on the 3D coordinates of the catheter ([0084], wherein pose of the fluoroscopic imaging system is determined by imaging fiducial markers having a known position/location and shape, [0088], wherein at a process 516, the position and orientation of one or more portions of the catheter is determined, and when a fluoroscopic image is received that includes fiducial markers and the distal tip of the catheter, a calibrated model provides an estimated pose of the fluoroscopic imager).
However, Soper fails to teach determining, by an electromagnetic (EM) locating system, a location of the catheter based on signals from the plurality of radiopaque tracking sensors; and facilitating navigation of the catheter to a target area by indicating the location of the catheter in a display.
Holsing teaches an ultrasound catheter (900) which includes embedded electromagnetic (EM) sensors (920) at a distal end (902) ([0048]). Holsing teaches the sensors can be used to navigate the catheter (900) within the patient (120). Holsing further teaches displaying the location of the catheter on an organ model in real time and also altering the position of the probe in a virtual display to match the physical location of the EM sensors as they move with the body’s respiratory motion ([0048], wherein the target area is within the organ model). Holsing teaches the display system comprises a computer system ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to additionally use EM sensors to track the location of a catheter and to display the location of the catheter as taught by Holsing ([0048]). Although Soper teaches “In some instances, metallic objects or certain electronic devices used in the surgical environment may create disturbances that impair the quality of sensed data”, Soper further teaches additionally registration may be performed using optical tracking ([0065]), thus teaching EM tracking may be used in addition to optical tracking. The advantage of having EM tracking in addition to optical tracking is that EM tracking does not require maintaining a line of sight of the sensors, thus allowing for maneuvering or movements which would obstruct a camera. Furthermore, displaying the location of the medical device would help facilitate navigation of a medical device such as a catheter.
However Soper, when modified by Holsing, fails to teach wherein the plurality of EM tracking sensors are radiopaque.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Regarding claim 3, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 1.
However, Soper fails to teach wherein the plurality of radiopaque tracking sensors is a plurality of radiopaque coils.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Regarding claim 16, Soper teaches a method for constructing fluoroscopic-based three-dimensional volumetric data of a target area within a patient's body, comprising:
performing a sweep with a fluoroscopic imaging device to acquire a sequence of fluoroscopic images of the target area and of a plurality of radiopaque locating sensors of a medical device ([0070], [0071], [0074], [0078-0079], [0091], wherein fiducial marker 400 may comprise the shape sensor 364, the shape sensor 364 is radiopaque, the shape sensor 364 extends along the catheter 360, shape sensor 364 may be included in a plurality of fiducial markers, and wherein the shape sensor also functions as a locating/position sensor ([0034], [0049], [0056]));
identifying the plurality of radiopaque locating sensors along a length of a medical device in the sequence of fluoroscopic images of the medical device advancing through a patient's body, yielding an identified plurality of radiopaque locating sensors ([0070] wherein shape sensor 364 extends along the catheter 360, [0078-0079] wherein the fiducial marker 400 may comprise the shape sensor 364, the shape sensor 364 is radiopaque, [0091] wherein the shape sensor is included in a plurality of fiducial markers, [0080], wherein the fiducial markers 400 are identified in different imaging viewpoints);
tracking the identified plurality of radiopaque locating sensors, yielding a tracked plurality of radiopaque locating sensors (Fig. 13, [0087], wherein an optical tracking system 382 includes a sensor 480 which may track the position of optical markers disposed on the catheter 360, wherein the fiducial marker 400 comprises an optical marker as well as a radiopaque marker);
determining three-dimensional (3D) coordinates of the medical device based on the tracked plurality of radiopaque locating sensors ([0030], wherein “position” refers to location of an object or portion of an object in 3D space, [0091], wherein obtaining two-dimensional imaging data about fiducial marker 400 and shape sensor 364 allows the system to localize the fiducial marker 400 within the surgical environment, and the shape sensor may be used as a plurality of fiducial markers. Furthermore, the shape information combined with the location of reference point 366 as tracked by optical tracking sensor 480 provides the position and orientation of the catheter 360 and other points along the catheter);
estimating angles of the fluoroscopic imaging device based on the 3D coordinates of the medical device ([0084], wherein the pose of the fluoroscopic imaging system is determined by fiducial markers having a known 3D position/location and shape, [0088], wherein at a process 516, the position and orientation of one or more of the portions of the catheter is determined, and when a fluoroscopic image is received that includes fiducial markers and the distal tip of the catheter, a calibrated model provides an estimated pose of the fluoroscopic imager);
constructing fluoroscopic-based 3D volumetric data of the target area based on the angles of the fluoroscopic imaging device ([0092], wherein fluoroscopic image data from multiple viewpoints are compiled to generate 3D tomographic images and with the pose (angle) being tracked, the fluoroscopic imager may move around in 3D surgical space to capture image data which is tomographically combined to generated optimal images of a region of interest in the patient anatomy).
However, Soper fails to teach determining, by an electromagnetic (EM) locating system, a location of the medical device based on signals from the plurality of radiopaque locating sensors; and indicating the location of the medical device in a display.
Holsing teaches an ultrasound catheter (900) which includes embedded electromagnetic (EM) sensors (920) at a distal end (902) ([0048]). Holsing teaches the sensors can be used to navigate the catheter (900) within the patient (120). Holsing further teaches displaying the location of the catheter on an organ model in real time and also altering the position of the probe in a virtual display to match the physical location of the EM sensors as they move with the body’s respiratory motion ([0048], wherein the target area is within the organ model). Holsing teaches the display system comprises a computer system ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to additionally use EM sensors to track the location of a catheter and to display the location of the catheter as taught by Holsing ([0048]). Although Soper teaches “In some instances, metallic objects or certain electronic devices used in the surgical environment may create disturbances that impair the quality of sensed data”, Soper further teaches additionally registration may be performed using optical tracking ([0065]), thus teaching EM tracking may be used in addition to optical tracking. The advantage of having EM tracking in addition to optical tracking is that EM tracking does not require maintaining a line of sight of the sensors, thus allowing for maneuvering or movements which would obstruct a camera. Furthermore, displaying the location of the medical device would help facilitate navigation of a medical device such as a catheter.
However Soper, when modified by Holsing, fails to teach wherein the plurality of EM tracking sensors are radiopaque.
Sobe teaches a system (100) including a medical catheter (102) which includes an elongated member (108), a medical operational element (112), and an electromagnetic field detector (114) ([0055]). Sobe teaches the electromagnetic field detector (114) is a coil and is embedded within the elongated member (108) ([0065]). Sobe further teaches the coil (114) can be made of a radiopaque material or coated with such a material ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper in view of Holsing to have the electromagnetic sensor coils be radiopaque as taught by Sobe ([0065]). By being radiopaque, the sensors and thus the catheter it’s attached to becomes more visible/detectable by a fluoroscopic imaging device as taught by Sobe ([0065]). The EM sensors being radiopaque would make the catheter more identifiable in the fluoroscopic images, thus helping with navigation.
Regarding claim 22, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area comprises at least a portion of a lung ([0054], [0070], wherein catheter 360 is similar to medical instrument 200), and wherein the medical device is navigated to the target area through an airway of a luminal network of the lung ([0060], [0099]).
Regarding claim 23, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area comprises at least a portion of the lung ([0054], [0070], wherein catheter 360 is similar to medical instrument 200).
Regarding claim 24, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area includes a soft-tissue target (]0054]). Soper teaches the lungs comprise soft tissue ([0066]).
Regarding claim 25, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
Soper further teaches wherein the target area includes a target to be ablated ([0059], wherein a medical tool for ablation is used at a target location within the anatomy).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804) as applied to claim 1 above, and further in view of Barak (US20170035380).
Regarding claim 4, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 1.
Soper further teaches performing a fluoroscopic sweep about a longitudinal axis with respect to an anteroposterior position (Figs. 6A/B & 14, [0074]).
However, Soper fails to teach wherein the sweep is greater than 30 degrees.
Barak teaches a system and method for navigating to target and performing procedure on target utilizing fluoroscopic-based local three dimensional volume reconstruction (Title). Barak teaches the fluoroscopic video of the target area may include a rotation about the target area in a range of 15 to 60 degrees (Fig. 1, [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to with the teachings of Barak to include specifying a sweep with viewing angles greater than 30 degrees. By doing a sweep greater than 30 degrees and/or up to 60 degrees as taught by Barak ([0014]), more coverage of the target area would be obtained, allowing for an easier and more accurate 3D reconstruction to be performed and for 3D positional data to be extracted.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Weingarten (US20180160990).
Regarding claim 5, Soper teaches a method comprising:
performing a sweep with a fluoroscopic imaging device to capture a plurality of fluoroscopic images of a patient's body (Figs. 6A/B, [0074]);
identifying a plurality of radiopaque markers (400) along a length of a catheter (360) in the plurality of fluoroscopic images of the catheter advancing through a patient's body ([0078-0079] wherein the fiducial marker may comprise the catheter 360, and the catheter 360 may include radiopaque fiducial elements arranged along the catheter 360, [0088] wherein a fluoroscopic image is captured that includes fiducial marker 400, [0090] wherein the catheter/medical instrument is inserted or otherwise moved within the patient anatomy), yielding an identified plurality of radiopaque markers ([0080], wherein fiducial marker 400 is identified in different imaging viewpoints); 
tracking the identified plurality of radiopaque markers, yielding a tracked plurality of radiopaque markers ([0087] wherein the tracking system 382 includes sensor 480 which may track the position of optical markers disposed on the catheter 360, wherein the fiducial marker 400 comprises an optical marker as well as a radiopaque marker).
However, Soper fails to teach performing a 3D structure from motion method on the tracked plurality of radiopaque markers to estimate a three-dimensional (3D) structure of the catheter and poses of the fluoroscopic imaging device.
Weingarten teaches system and method for local three dimensional volume reconstruction using a standard fluoroscope (Title). Weingarten teaches positions of a medical device throughout a fluoroscopic video may be reconstructed using a structure-from-motion technique and the pose of the fluoroscopic imaging device for each frame of the video may be determined based on the reconstruction positions of the medical device ([0032]). Weingarten teaches the medical device may be a catheter ([0026]). Weingarten teaches of placing radiopaque markers in a target area (303) and tracking the 2D position of each marker throughout an entire video ([0073-0075]). Weingarten teaches marker positions are constructed in 3D using a structure-from-motion technique and obtaining a pose of the fluoroscopic imaging device from each video frame ([0075]). Weingarten teaches the medical device may be positioned in the target area prior to acquiring the sequence of images, thus the 3D volumetric data would additionally include a projection of the medical device ([0101], wherein the 3D volumetric data containing a projection of the medical device comprises a 3D structure of the medical device).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper to perform a sweep to capture a fluoroscopic video in order to reconstruct a 3D rendering of the medical device such as a catheter as taught by Weingarten ([0026], [0032], [0075], [0101]). Weingarten teaches by reconstructing and detecting the medical device in the three-dimensional volumetric data, their location and offset may be obtained in the fluoroscopic coordinate system ([0101]) which may be utilized for facilitating/navigating the medical device to the target area of treatment ([0102]). The modification of Soper with the teachings of Weingarten would allow for additional information of the location of the catheter, improving the accuracy of tracking and thus navigation of the instrument.
Regarding claim 6, Soper in view of Weingarten teaches the invention as claimed above in claim 5.
Soper teaches the invention further comprising constructing 3D volumetric data of an area based on the poses of the fluoroscopic imaging device ([0092], wherein three-dimensional tomographic images of a region of interest in the patient anatomy may be generated based on the tracked poses of the fluoroscopic imager).
Claims 7, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US20190239838) in view of Soper (US20190038365).
Regarding claim 7, Barak teaches a method for estimating a pose of a fluoroscopic imaging device, the method comprising:
determining a three-dimensional (3D) shape of a catheter (medical device, [0070]]) ([0065-0066], wherein the fluoroscopic-based 3D volumetric data may also include a projection of the medical device);
performing a sweep with the fluoroscopic imaging device to capture a plurality of fluoroscopic images of the catheter in a patient's body ([0052], [0066], wherein the sequence of images are acquired by sweeping);
estimating a pose of the fluoroscopic imaging device (Fig. 1, [0005], [0042], [0046], wherein the imaging device is a fluoroscopic imaging device).
However, Barak fails to teach for each fluoroscopic image of the plurality of fluoroscopic images, estimating a pose of the fluoroscopic imaging device at which the 3D shape of the catheter projects onto a catheter in each fluoroscopic image.
Soper teaches systems and methods of pose estimation and calibration of perspective imaging system in image guided surgery (Title). Soper teaches measuring the 3D shape of the catheter (360) via a fiber optic shape sensor (364) ([0056], [0070], [0091]). Soper further teaches performing a sweep via taking multiple 2D images from different perspectives by pivoting a C-arm (380) ([0071], [0074]). Soper teaches images of the device in multiple shapes can be combined to produce fiducial marker points covering more space in three dimensions ([0079]). Soper teaches pose estimation can be performed by minimizing back projection error of the three-dimensional curve of the shape of the device to the 2D curve in the fluoroscopic image ([0079]). Soper teaches multiple images of multiple different device shapes can be used ([0079]). Since Soper teaches minimizing back projection error, Soper therefore teaches measuring back projection error for each fluoroscopic image of the plurality of fluoroscopic images possible.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Barak to estimate pose by minimizing back projection error of a catheter as taught by Soper ([0079]). Soper teaches by minimizing back projection error, the accuracy of the pose estimation may be improved, ambiguity may be reduced, and a more accurate registration of the imaging system to the surgical coordinate space may be accomplished ([0079-0080]).
Regarding claim 9, Barak in view of Soper teaches the invention as claimed above in claim 7.
However, Barak fails to teach wherein the catheter includes at least one fiber-optic sensor disposed along a length of the catheter, and wherein the 3D shape of the catheter is determined by performing a 3D shape sensing method based on fiber-optic sensor signals obtained from the at least one fiber-optic sensor.
Soper teaches a shape sensor (222) may include an optical fiber aligned with a flexible catheter body (216), and the optical fiber of the shape sensor system (222) forms a fiber-optic bend sensor for determining the shape of the catheter system (202) ([0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Barak with the teachings of Soper to attach optical shape sensors to the catheter for determining the 3D shape of the catheter ([0048]). By using a shape sensor, the shape sensor may act as a fiducial marker and thereby allow for the fiducial marker and thus catheter to be more accurately localized, as taught by Soper ([0091]).
Regarding claim 13, Barak in view of Soper teaches the invention as claimed above in claim 7.
Barak further teaches wherein the plurality of fluoroscopic images includes a first plurality of fluoroscopic images of the catheter and a second plurality of fluoroscopic images of the catheter and a structure of markers ([0062], [0066], wherein the first and second plurality of images are the same, and the plurality of fluoroscopic images include both a catheter and structure of markers), and
wherein determining the 3D shape of the catheter ([0066], wherein 3D volumetric data includes projection of medical device (catheter)) includes: estimating the pose of the fluoroscopic imaging device for each image of the second plurality of fluoroscopic images based on a projection of the structure of markers on each image of the second plurality of fluoroscopic images ([0019], [0062-0063]); and
reconstructing the 3D shape of the catheter (medical device) based on the estimated poses of the fluoroscopic imaging device ([0063], [0065-0066], wherein the 3D volumetric data including a projection of the medical device comprises the 3D shape of the catheter).
Regarding claim 14, Barak in view of Soper teaches the invention as claimed above in claim 13.
Barak further teaches wherein the structure of markers is a grid of markers (Fig. 2B, 5A-C, 6A-C, [0059]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barak '38 (US20190239838) in view of Soper (US20190038365) as applied to claims 7 and 13 above, and further in view of Barak '80 (US20170035380).
Regarding claim 8, Barak ’38 in view of Soper teaches the invention as claimed above in claim 7.
However, Barak ’38 fails to teach wherein the sweep is a wide sweep including fluoroscopic imaging device viewing angles about a longitudinal axis of the patient's body greater than 50 degrees with respect to an anteroposterior position.
Barak ’80 teaches a system for navigating to a target using fluoroscopic-based three dimensional volumetric data generated from two dimensional fluoroscopic images ([0014]). Barak ’80 teaches a fluoroscopic imaging device configured to acquire a fluoroscopic video of a target area about a plurality of angles relative to the target area and generating a 3D rendering of the target area based on the fluoroscopic video ([0014]). Barak ’80 further teaches the fluoroscopic video of the target area may include a rotation about the target area in a range of 15 to 60 degrees (Fig. 1, [0014], wherein Figure 1 depicts a C-arm configured to perform a sweep about a longitudinal axis of the patient’s body with respect to an anteroposterior position, similar to Applicant’s figure 1A). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Barak ‘38 with the teachings of Barak ’80 to include specifying a sweep with a rotation in a range of 15 to 60 degrees (Fig. 1, [0014]). The wide sweep angle provides for coverage to sufficiently image the target area, allowing for 3D reconstruction to be performed and three-dimensional position data to be extracted.
Regarding claim 15, Barak ’38 in view of Soper teaches the invention as claimed above in claim 13.
However, Barak ’38 fails to teach wherein the second plurality of fluoroscopic images correspond to fluoroscopic imaging device viewing angles around a longitudinal axis of the patient's body of less than 30 degrees with respect to an anteroposterior position.
Barak ’80 teaches a system for navigating to a target using fluoroscopic-based three dimensional volumetric data generated from two dimensional fluoroscopic images ([0014]). Barak ’80 teaches a fluoroscopic imaging device configured to acquire a fluoroscopic video of a target area about a plurality of angles relative to the target area and generating a 3D rendering of the target area based on the fluoroscopic video ([0014]). Barak ’80 further teaches the fluoroscopic video of the target area may include a rotation about the target area in a range of 15 to 60 degrees (Fig. 1, [0014], wherein Figure 1 depicts a C-arm configured to perform a sweep about a longitudinal axis of the patient’s body with respect to an anteroposterior position, similar to Applicant’s figure 1A). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Barak ‘38 with the teachings of Barak ’80 to include specifying a sweep with a rotation in a range of 15 to 60 degrees (Fig. 1, [0014]). By having the C-arm perform a sweep with a rotation within this range, sufficient coverage is provided to perform a 3D reconstruction and to generate a 3D rendering of the target area as taught by Barak ’80 ([0014]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US20190239838) in view of Soper (US20190038365) as applied to claim 7 above, and further in view of Olson (US20180200003).
Regarding claim 10, Barak in view of Soper teaches the invention as claimed above in claim 7.
Barak further teaches wherein determining the 3D shape of the catheter includes:
performing a structure from motion process on the plurality of fluoroscopic images to estimate a first 3D shape of the catheter ([0052], [0066], wherein the medical device is a catheter and the 3D volumetric data including a projection of the medical device comprises a first 3D shape of the catheter);
determining a body structure in which the catheter is disposed ([0062], [0066], wherein the medical device may be positioned in the target area);
determining a 3D shape of the body structure in which the catheter is disposed ([0065-0066], wherein 3D volumetric data of the target area is constructed).
However, Barak fails to teach determining a second 3D shape of the catheter based on the 3D shape of the body structure in which the catheter is disposed; and estimating the 3D shape of the catheter based on the first 3D shape and the second 3D shape.
Olson teaches a system and method for determining one or more characteristics of a device within a body ([0006]). Olson teaches the characteristics may include a shape and position of a catheter ([0007]). Olson teaches a catheter being secured within a constraining vessel and the catheter shape can be the shape of the constraining vessel ([0036]). Olson further teaches determining a third 3D shape of the catheter based on the first and second 3D shapes (models) of the catheter (Fig. 5A, [0062-0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Barak with the teachings of Olson to determine a first and second 3D shape of a catheter and then determine a third shape based off the first two (Fig. 5A, [0062-0063]). The modification to determine a third shape based on an initial shape and current shape may be used to correct for errors of shift and/or drift in position measurements made an electromagnetic tracker as taught by Olson ([0002], [0062]). Barak teaches of using an electromagnetic locating system ([0009], [0073], [0080]).
Regarding claim 11, Barak in view of Soper and Olson teaches the invention as claimed above in claim 10.
Barak further teaches wherein the 3D shape of the body structure in which the catheter is disposed is determined based on computed tomography (CT) images of the body structure in which the catheter is disposed ([0038-0039], [0065-0066], [0068], [0079]).
Regarding claim 12, Barak in view of Soper and Olson teaches the invention as claimed above in claim 10.
Barak further teaches wherein the body structure is an airway of a lung ([0073], [0079]).
Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US20190038365) in view of Holsing (US20210052314) and Sobe (US20040097804) as applied to claim 16 above, and further in view of Barak (US20190239838).
Regarding claim 17, Soper in view of Holsing and Sobe teaches the invention as claimed above in claim 16.
However, Soper fails to teach further comprising determining an offset between the medical device and the target area based on the fluoroscopic-based 3D volumetric data.
Barak teaches a system for constructing fluoroscopic-based three-dimensional volumetric data of a target area with in a patient from two-dimensional fluoroscopic images ([0005]). Barak further teaches determining an offset between a medical device and the target based on fluoroscopic-based three-dimensional volumetric data ([0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Barak to determine an offset between the medical device and the target area ([0066]). By determining the offset, the medical device is accurately registered/localized, allowing for the navigation of the medical device to the target area via a locating system and a display as recognized by Barak ([0067]).
Regarding claim 18, Soper in view of Holsing, Sobe, and Barak teaches the invention as claimed above in claim 17.
However, Soper fails to teach the invention further comprising correcting a display of the location of the medical device with respect to the target area based on the offset between the medical device and the target area.
Barak teaches correcting a display of the location of the medical device based on the determined offset between the medical device and the target ([0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Barak to correct the display of the medical device based on the offset ([0068]). As earlier taught, correcting the display based on the offset would help facilitate navigation of a medical device to a target area as recognized by Barak ([0067]). In addition, correcting the display would help validate or improve the accuracy of Soper’s registration of the medical instrument to preoperative or concurrent image for surgical navigation ([0039-0040]).
Regarding claim 20, Soper in view of Holsing, Sobe, and Barak teaches the invention as claimed above in claim 18.
Soper teaches the invention further comprising: displaying a 3D rendering of the target area on the display ([0038], wherein images of the surgical site comprise the target area, and the image data may be presented as three-dimensional images which comprises a 3D rendering).
However, Soper fails to teach registering the EM locating system to the 3D rendering, wherein the correcting of the location of the medical device with respect to the target area comprises updating registration of the EM locating system to the 3D rendering.
Barak teaches that the locating system is an electromagnetic locating system ([0009], [0067], [0080]). Barak further teaches registering the EM locating system to the 3D rendering and correcting the location of the medical device with respect to the target  area comprises updating the registration between the EM locating system to the 3D rendering ([0008-0009], [0067-0068], [0087-0088]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Soper with the teachings of Barak to register the EM locating system to the 3D rendering and to update the registration of the EM locating system to the 3D rendering ([0008-0009], [0067-0068], [0080], [0087-0088]). By registering the EM locating system to the 3D rendering and correcting the location of the medical device via updating the registration, surgical navigation of the medical instrument with a display may be accomplished and be made more accurate.
Regarding claim 21, Soper in view of Holsing, Sobe, and Barak teaches the invention as claimed above in claim 20.
Soper teaches the invention further comprising generating the 3D rendering of the target area based on previously-acquired CT volumetric data of the target area ([0089], wherein an anatomic model is created from prior three-dimensional CT image data and the model is registered to the instrument, [0090] wherein the medical procedure with the medical instrument uses the 3D model for guidance).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18, and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges Applicant’s request for this Office Action to be designated as a Non-Final Office Action on page 13 first line. Examiner agrees the rejection of claim 7 was improper as argued by Applicant on page 12; however, Applicant has amended claim 7 which changes the scope of the claim. Before the amendment, “estimating a pose at which the 3D shape of the catheter projects onto a catheter in each fluoroscopic image” is broad in that estimating a pose could comprise estimating a pose of the catheter. After the amendment, the claim has been narrowed to specify “estimating a pose of the fluoroscopic imaging device”. Therefore, this Office Action has been made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793